                                       Case 3:17-cv-05659-WHA Document 648 Filed 01/09/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   FINJAN, INC.,
                                  11                  Plaintiff,                             No. C 17-05659 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   JUNIPER NETWORK, INC., et al.,                        ORDER RE REQUEST
                                                                                             FOR ATTORNEY’S FEES
                                  14                  Defendants.

                                  15

                                  16                                          INTRODUCTION

                                  17        Following affirmance by the United States Court of Appeals for the Federal Circuit of the

                                  18   rulings in this patent infringement suit, the prevailing defendant moves for attorney’s fees.

                                  19   Because this case did stand out as exceptional in certain respects, a limited award of attorney’s

                                  20   fees under 35 U.S.C. § 285 is warranted.

                                  21                                            STATEMENT

                                  22        Patent owner Finjan, Inc. filed this infringement suit in September 2017, asserting several

                                  23   patents against Juniper Network, Inc. Motion practice led to the “patent showdown.” Each

                                  24   party chose its strongest patent claim, Finjan its best case for infringement and Juniper its best

                                  25   case for noninfringement or invalidity, and moved for early summary judgment in June 2018.

                                  26   Juniper prevailed on noninfringement of claim 1 of U.S. Patent No. 6,804,780 and though

                                  27   Finjan largely prevailed on infringement of claim 1 of U.S. Patent No. 8,677,494, disputes of

                                  28   fact remained. So we set a jury trial on that claim for December 2018. Before trial, however,
                                       Case 3:17-cv-05659-WHA Document 648 Filed 01/09/21 Page 2 of 5




                                   1   Daubert motions excluded Finjan’s damages expert. So Finjan attempted to present a facts-

                                   2   only damages case at trial (which was permissible if competent evidence was presented). After

                                   3   hearing the evidence, though, the Court awarded judgment as a matter of law to Juniper on

                                   4   damages. Worse for Finjan, the jury then returned a noninfringement verdict. Eventually this

                                   5   was all affirmed on appeal.

                                   6        The patent showdown proceeded to the next set of claims. In May 2019, Juniper

                                   7   prevailed, unopposed, on noninfringement of most accused products for claim 9 of the ’780

                                   8   patent, and for those remaining accused products, Finjan’s infringement case fell apart because

                                   9   it hadn’t provided adequate notice of the patent to Juniper under 35 U.S.C. § 287. Then, after

                                  10   the construction of a term from claim 1 of U.S. Patent 8,141,154 appeared to preclude

                                  11   infringement, the undersigned ordered the parties to show cause why summary judgment of

                                  12   noninfringement should not be entered. A following order later in July entered such summary
Northern District of California
 United States District Court




                                  13   judgment for Juniper. Just over a week later, Finjan stipulated to dismissal with prejudice ofa

                                  14   all remaining patent claims.

                                  15        Finjan then appealed aspects of both rounds of the showdown (including trial in the first

                                  16   round). The Federal Circuit, following full briefing and oral argument, summarily affirmed.

                                  17   Juniper now moves for attorney’s fees. This order follows full briefing and oral argument (held

                                  18   telephonically due to COVID-19).

                                  19                                             ANALYSIS

                                  20        “The court in exceptional cases may award reasonable attorney fees to the prevailing

                                  21   party.” 28 U.S.C. § 285. An exceptional case “stands out from others with respect to the

                                  22   substantive strength of a party’s litigating position (considering both the governing law and the

                                  23   facts of the case) or the unreasonable manner in which the case was litigated.” It is a totality of

                                  24   the circumstances inquiry committed to the court’s sound discretion. Octane Fitness, LLC v.

                                  25   ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014); Elect. Commc’n Tech. v.

                                  26   ShoppersChoice.com, 963 F.3d 1371, 1377 (Fed. Cir. 2020).

                                  27        Losing, in itself, does not make a case exceptional. More is required. In many respects,

                                  28   however, this case was exceptional. For one example, Finjan’s first-round ’494 patent damages
                                                                                       2
                                       Case 3:17-cv-05659-WHA Document 648 Filed 01/09/21 Page 3 of 5




                                   1   fiasco wasted a great deal of everyone’s time and energy. After discovering its infringement

                                   2   theory covered only a minute portion of Juniper’s revenue base, on the eve of trail Finjan flip

                                   3   flopped and came up with a new infringement theory, one which would capture more of

                                   4   Juniper’s products and inflate the target revenue base. Finjan tried to sneak this theory in with

                                   5   its expert-damages report, but we caught it, and the Daubert order excluded that trick.

                                   6        Undaunted, Finjan pressed ahead and tried to present to the jury a facts-only damages

                                   7   case. Finjan, however, utterly failed. In one instance, a Finjan executive attempted to testify to

                                   8   what it would have sought from Juniper in negotiations, prejudicial testimony patently

                                   9   irrelevant to the question of the hypothetical royalty that two reasonable parties might have

                                  10   agreed to. This stunt earned Finjan a stern caution from the Court and a limiting instruction to

                                  11   the jury, striking the testimony (Dkt. No. 336 at 276–78, 290–294). More broadly, Finjan made

                                  12   no effort at trial to allocate the target revenue base between allegedly infringing product
Northern District of California
 United States District Court




                                  13   functions and noninfringing functions. Put simply, Finjan’s facts-only damages case at trial

                                  14   evinced the same flaws that got its expert-damages report thrown out, artificially attempting to

                                  15   inflate revenue to which it would be entitled, assuming its infringement case succeeded before

                                  16   the jury. After hearing this case, then, the Court struck Finjan’s “woefully inadequate” damages

                                  17   case for the ’494 patent (Dkt. No. 339 at 837–39). Atop that, the expired patent could not

                                  18   support an injunction. So the whole song and dance came to nothing, even before the jury later

                                  19   rejected the merits of the infringement claim. The entire assertion of the ’494 patent thus stood

                                  20   out as exceptional.

                                  21        For another example, Finjan should have dropped the ’780 patent after that first round

                                  22   patent showdown, which granted Juniper summary judgment of noninfringement on claim 1 on

                                  23   the construction of the phrase “performing a hashing function.” Undeterred, Finjan kept the

                                  24   “substantially overlap[ping]” claim 9, which included the same “performing a hashing function”

                                  25   limitation, in the running for the second round of the showdown and even expanded the scope

                                  26   of accused products. Yet when Juniper moved for summary judgment against claim 9, Finjan

                                  27   failed to oppose as to a majority of the accused products. Just as both parties have a joint duty

                                  28   to frame dispositive issues with good judgment, each party has an individual duty to continually
                                                                                       3
                                       Case 3:17-cv-05659-WHA Document 648 Filed 01/09/21 Page 4 of 5




                                   1   reevaluate the viability of its claims. Finjan shirked its end of both of those duties and again

                                   2   wasted everyone’s time and energy in instigating this motion aspect. Finjan v. Juniper, 387 F.

                                   3   Supp. 3d 1004, 1014 (N.D. Cal. 2019).

                                   4         Finjan’s case as to the few remaining accused products, which turned on whether it had

                                   5   provided actual or constructive notice (through product marking) of the ’780 patent to Juniper

                                   6   before its expiration, suffered its own unforced errors. On the constructive notice front, Finjan

                                   7   attempted to relitigate concessions it had already made to the Court in previous hearings. Then

                                   8   on the actual notice front, Finjan misrepresented, though perhaps not intentionally at least

                                   9   recklessly, a favorable district court decision as having been affirmed on those relevant grounds

                                  10   by the Federal Circuit when, in fact, it had not been. Id. at 1014–16. And so, Finjan’s assertion

                                  11   of the ’780 patent stands out as exceptional as well.

                                  12         On the other hand, it cannot be said that every aspect of this case stood out. Juniper
Northern District of California
 United States District Court




                                  13   complains that Finjan ignored previous adverse claim constructions regarding the ’154 patent

                                  14   by other tribunals, but Finjan had every right to distinguish and even argue against earlier non-

                                  15   binding claim constructions by the Patent Trial and Appeals Board and unpublished Federal

                                  16   Circuit memoranda. Indeed, this Court disagreed with prior claim constructions from another

                                  17   esteemed judge of this district in ruling for Juniper on the “performing a hashing function”

                                  18   limitation of claim 1 of the ’780 patent (Dkt. No. 180 at 9). “[T]he rule of law embodies

                                  19   evenhandedness, and ‘what is sauce for the goose is normally sauce for the gander.’” Nat’l Inst.

                                  20   of Fam. & Life Advs. v. Becerra, 585 U.S. ___, 138 S. Ct. 2361, 2385 (2018) (Breyer, J.,

                                  21   dissenting) (quoting Heffernan v. City of Paterson, 578 U.S. ___, 136 S. Ct. 1412, 1418

                                  22   (2016)). On this point at least, Juniper has little, if any, right to complain.

                                  23         Other considerations weigh against a complete award of fees here. After all, shifting of

                                  24   attorney’s fees deviates from the “‘American Rule’ that each party in a lawsuit ordinarily shall

                                  25   bear its own attorney’s fees . . . .” Hensley v. Eckerhart, 461 U.S. 424, 429 (1983). Juniper’s

                                  26   attempts to analogize to Straight Path continually miss this point. Even there, where the

                                  27   undersigned found as exceptional the patent owner’s contrary and simultaneous arguments to

                                  28   this Court and the Federal Circuit, the fee award remained limited narrowly to time spent
                                                                                         4
                                       Case 3:17-cv-05659-WHA Document 648 Filed 01/09/21 Page 5 of 5




                                   1   defending against the specific patents tainted by that misconduct. That same caution in fee

                                   2   shifting remains appropriate here. See 411 F. Supp. 3d at 1035; 2020 WL 2539002 at *3.

                                   3        In addition, though Juniper highlights the Federal Circuit’s summary affirmance of the

                                   4   merits of both chapters of our case as evidence in its favor, this order hesitates to adopt an

                                   5   interpretation of “exceptional” that inhibits a party’s right of appeal. Indeed, a recent

                                   6   nonprecedential decision of the Federal Circuit similarly cautioned parties against reading

                                   7   exceptionality into a summary affirmance. See Innovation Sciences v. Amazon.com, No. 2020-

                                   8   1639, 2021 WL 28216 at *3 (Fed. Cir. Jan. 5, 2021).

                                   9        Last, this order notes that although Juniper characterizes Finjan’s record here as zero-for-

                                  10   nine (asserted patents), we only litigated three asserted patents to any substantive rulings, the

                                  11   ’494, the ’780, the ’154 patents. True enough; it took two rounds of summary judgment and

                                  12   one jury trial. In the end, however, when it came time to litigate the remaining six patents,
Northern District of California
 United States District Court




                                  13   Finjan voluntarily dismissed them with prejudice. Juniper may have a colorable argument that

                                  14   Finjan should have done so sooner. But on this record this order cannot conclude that the delay

                                  15   stood out as exceptional.

                                  16                                           CONCLUSION

                                  17        This order holds as exceptional Finjan’s assertion of the ’494 and ’780 patents, but it

                                  18   awards no fees yet. Juniper’s submitted billing records do not distinguish between work

                                  19   eligible for reimbursement and work not. So, Juniper shall resubmit its records and take care to

                                  20   submit only for time spent on the ’494 and ’780 patents, which truly deserves compensation,

                                  21   and at reasonable billing rates. The Court may treble the deduction of inappropriate requests, or

                                  22   may deny fees altogether. The Court is inclined to appoint a special master to resolve

                                  23   remaining disputes. A companion order will set out the procedure going forward.

                                  24        IT IS SO ORDERED.

                                  25   Dated: January 9, 2021.

                                  26

                                  27
                                                                                               WILLIAM ALSUP
                                  28                                                           UNITED STATES DISTRICT JUDGE
                                                                                        5
